Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application# 61/895,762 filed on 10/25/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/4/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 (lines 6), the “;” should be followed with “and”. 
Claim 8 (lines 7), the “;” should be followed with “and”. 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 18, and 15 of reference patent U.S. Patent No. 9,912,570, and claims 1, 15, 18, 17, and 19 of reference patent U.S. Patent No. 10,484,262. Although the claims at issue are not identical, they are not patentably distinct from each other because each elements of the claims in the instant application (16/592,778) are anticipated in the claims of reference patents (9,912,570 and 10,484,262).  

Instant Application 16/592,778
Patent No. 9,912,570
Patent No. 10,484,262
Claim 1. A method comprising: 
     cloning an existing infrastructure at a first site to a cloned infrastructure at a second site distinct from the first site, wherein the existing infrastructure comprises a virtual server and an application; 
     monitoring, by a computer system, a load of the virtual server at the first site; 







     determining whether the load has fallen below a predefined threshold;























     in response to determining that the load has fallen below the predefined threshold, dismantling the cloned infrastructure at the second site.


A method comprising: 








     monitoring, by a computer system, one or more metrics pertaining to an infrastructure for an application at a first site, wherein the infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers; and 
     if the one or more metrics exceeds or falls below one or more corresponding thresholds, cloning, by the computer system, the infrastructure at a second site distinct from the first site, thereby enabling the application to be hosted at the second site, wherein the one or more thresholds are specified in a cloning policy defined by a user.



Claim 17. The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: monitoring a load metric of the infrastructure at the first site; and if the load metric falls below a threshold, dismantling the cloned infrastructure at the second site, such that the application can no longer be hosted at the second site.
A method comprising: 








     monitoring, by a computer system, one or more metrics pertaining to an existing infrastructure for an application at a first site, wherein the existing infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers; and 
     if the one or more metrics exceeds or falls below one or more corresponding thresholds, creating, by the computer system, a new infrastructure for the application at a second site distinct from the first site, wherein the new infrastructure at the second site is based on the existing infrastructure at the first site and enables the application to be hosted at the second site.
The method of claim 1, further comprising: sending a notification over a network to a global server
load balancer to remove a virtual IP address associated with the cloned infrastructure.
Claim 15. The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: transmitting, to a global server load balancer, a notification that the second site is available for hosting the application.
Claim 15. The method of claim 1 further comprising, subsequently to creating the new infrastructure at the second site: transmitting, to a global server load balancer, a notification that the second site is available for hosting the application.  
Claim 3. The method of claim 2, wherein the global server load balancer causes application traffic to be directed to the virtual server at the first site.


Claim 4. The method of claim 3, wherein a first virtual IP address is associated with the first site, and the global server load balancer directs the application traffic to the first virtual IP address.
method comprising: monitoring, by a computer system, one or more metrics pertaining to an infrastructure for an application at a first site, wherein the infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers…
A method comprising: monitoring, by a computer system, one or more metrics pertaining to an existing infrastructure for an application at a first site, wherein the existing infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers…
The method of claim 1, wherein the predefined threshold
is specified in a tear down policy.
Claim 1. A method comprising … wherein the one or more thresholds are specified in a cloning policy defined by a user.

Claim 18. The method of claim 1, wherein the one or more thresholds are specified in a cloning policy defined by a user.
Claim 6. The method of claim 1, wherein the cloned infrastructure comprises a cloned virtual server and a cloned application, and dismantling the cloned infrastructure at the second site comprises freeing the hardware resources associated with the cloned virtual server and the cloned application at the second site.
The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: monitoring a load metric of the infrastructure at the first site; and if the load metric falls below a threshold, dismantling the cloned infrastructure at the second site, such that the application can no longer be hosted at the second site.
The method of claim 1 further comprising, subsequently to creating the new infrastructure at the second site: 
     monitoring a load metric of the existing infrastructure at the first site; and 
     if the load metric falls below a threshold, dismantling the new infrastructure at the second site, such that the application can no longer be hosted at the second site.  

The method of claim 6, wherein dismantling the cloned infrastructure at the second site comprises deleting configurations
associated with the cloned virtual server and the cloned application at the second site.
The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: monitoring a load metric of the infrastructure at the first site; and if the load metric falls below a threshold, dismantling the cloned infrastructure at the second site, such that the application can no longer be hosted at the second site.
The method of claim 1 further comprising, subsequently to creating the new infrastructure at the second site: 
     monitoring a load metric of the existing infrastructure at the first site; and 
if the load metric falls below a threshold, dismantling the new infrastructure at the second site, such that the application can no longer be hosted at the second site.  

A non-transitory computer readable medium having stored thereon a program executable by a processor, the program causing the processor to:
     clone an existing infrastructure at a first site to a cloned infrastructure at a second site distinct from the first site, wherein the existing infrastructure comprises a virtual
server and an application;

     monitor a load of the virtual server at the first site;
determine whether the load has fallen below a predefined
threshold; 































     in response to determining that the load has fallen below the predefined threshold, dismantle the cloned infrastructure
at the second site.
A non-transitory computer readable medium having stored thereon program code executable by a processor, the program code comprising: 









code that causes the processor to monitor one or more metrics pertaining to an infrastructure for an application at a first site, wherein the infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers; and 
     if the one or more metrics exceeds or falls below one or more corresponding thresholds, code that causes the processor to clone the infrastructure at a second site distinct from the first site, thereby enabling the application to be hosted at the second site, wherein the one or more thresholds are specified in a cloning policy defined by a user.

Claim 17. The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: monitoring a load metric of the infrastructure at the first site; and if the load metric falls below a threshold, dismantling the cloned infrastructure at the second site, such that the application can no longer be hosted at the second site.
A non-transitory computer readable medium having stored thereon program code executable by a processor, the program code comprising: 










code that causes the processor to monitor one or more metrics pertaining to an existing infrastructure for an application at a first site, wherein the existing infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers; and 
     if the one or more metrics exceeds or falls below one or more corresponding thresholds, code that causes the processor to create a new infrastructure for the application at a second site distinct from the first site, wherein the new infrastructure at the second site is based on the existing infrastructure at the first site and enables the application to be hosted at the second site.



Claim 17. The method of claim 1, further comprising, subsequently to creating the new infrastructure at the second site: monitoring a load metric of the existing infrastructure at the first site; and if the load metric falls below a threshold, dismantling the new infrastructure at the second site, such that the application can no longer be hosted at the second site.
The non-transitory computer readable medium of claim 8, wherein the program further causes the processor to: send a notification over a network to a global server load balancer to remove a virtual IP address associated with the cloned infrastructure.
The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: transmitting, to a global server load balancer, a notification that the second site is available for hosting the application.
The method of claim 1, further comprising, subsequently to creating the new infrastructure at the second site: transmitting, to a global server load balancer, a notification that the second site is available for hosting the application.
The non-transitory computer readable medium of claim 9, wherein the global server load balancer causes application traffic to be directed to the virtual server at the first site.


Claim 11. The non-transitory computer readable medium of claim 9, wherein a first virtual IP address is associated with the first site, and the global server load balancer directs the application traffic to the first virtual IP address.
A method comprising: monitoring, by a computer system, one or more metrics pertaining to an infrastructure for an application at a first site, wherein the infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers…
A method comprising: monitoring, by a computer system, one or more metrics pertaining to an existing infrastructure for an application at a first site, wherein the existing infrastructure includes a first virtual server and a plurality of first application servers, and wherein the first virtual server is configured to receive, at a first virtual IP address (VIP), client requests for the application and redirect the client requests to one or more of the plurality of first application servers…
The non-transitory computer readable medium of claim 8, wherein the predefined threshold is specified in a tear down policy.
Claim 18. A non-transitory computer readable medium … wherein the one or more thresholds are specified in a cloning policy defined by a user.

Claim 18. The method … wherein the one or more thresholds are specified in a cloning policy defined by a user.
Claim 13. The non-transitory computer readable medium of claim 8, wherein the cloned infrastructure comprises a cloned virtual server and a cloned application, and dismantling the cloned infrastructure at the second site comprises freeing the hardware resources associated with the cloned virtual server and the cloned application at the second site.
The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: monitoring a load metric of the infrastructure at the first site; and if the load metric falls below a threshold, dismantling the cloned infrastructure at the second site, such that the application can no longer be hosted at the second site.
The method of claim 1, further comprising, subsequently to creating the new infrastructure at the second site: monitoring a load metric of the existing infrastructure at the first site; and if the load metric falls below a threshold, dismantling the new infrastructure at the second site, such that the application can no longer be hosted at the second site.
The non-transitory computer readable medium of claim 13, wherein dismantling the cloned infrastructure at the second site comprises deleting configurations associated with the cloned virtual server and the cloned application at the second site.
Claim 17. The method of claim 1, further comprising, subsequently to cloning the infrastructure at the second site: monitoring a load metric of the infrastructure at the first site; and if the load metric falls below a threshold, dismantling the cloned infrastructure at the second site, such that the application can no longer be hosted at the second site.
Claim 17. The method of claim 1, further comprising, subsequently to creating the new infrastructure at the second site: monitoring a load metric of the existing infrastructure at the first site; and if the load metric falls below a threshold, dismantling the new infrastructure at the second site, such that the application can no longer be hosted at the second site.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/5/2021
/THORNE E WAUGH/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457